--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

Execution Version

AMENDMENT TO FACILITY AGREEMENT

EXECUTED by the parties hereto as of the 31 day of March, 2017.

AMONG: KLONDEX MINES LTD., as Borrower  



 

(the Borrower)

 



AND:

KLONDEX CANADA LTD., 0985472 B.C. LTD, KLONDEX HOLDINGS (USA) INC., KLONDEX
MIDAS HOLDINGS LIMITED, KLONDEX MIDAS OPERATIONS INC. and KLONDEX GOLD & SILVER
MINING COMPANY, as

 

Guarantors

(collectively, the Guarantors and together with Borrower, the Obligors, and each
a Obligor)

 



AND:

INVESTEC BANK PLC, as Lender and Hedge Counterparty

 



 

(the Lender)

 



AND:

INVESTEC BANK PLC, as Security Agent

 



 

(the Security Agent)

WHEREAS the Obligors, the Lender and the Security Agent signatory thereto have
entered into a Facility Agreement dated of March 23, 2016 (Including all
annexes, exhibits and schedules thereto, the Facility Agreement);

AND WHEREAS Obligors, the Lender and the Security Agent signatory thereto have
entered into an Amendment to Facility Agreement dated October 14, 1016 (with an
effective date of October 28, 2016) (Including all annexes, exhibits and
schedules thereto, the Facility Amendment);

AND WHEREAS the Obligors, the Lender and the Security Agent signatory thereto
have entered into an Amendment to Facility Agreement dated of March 6, 2016 (
Including all annexes, exhibits and schedules thereto, the second Facility
Agreement, or collectively with the Amendment, the Facility Amendments);

AND WHEREAS the parties hereto wish to extend the time for repayment of the
secured revolving facility and further amend certain provisions of the Facility
Agreement, as set out below (hereinafter this Amendment);

1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agrees as follows:

Article 1 – INTERPRETATION

1.1

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Facility Agreement (subject to any
amendments to such terms herein).

    1.2

This Amendment constitutes a Finance Document under the Facility Agreement.

Article 2 – AMENDMENTS

2.1

Section 1.1, the definition of “Original Final Maturity Date” is deleted in its
entirety and replaced with the following:

“Original Final Maturity Date means December 31, 2019 or, if extended pursuant
to clause 6.2 (Extension option), the date which is twelve months after the then
Original Final Maturity Date.”

2.2

Section 19.7 is deleted in its entirety and replaced with the following:


  “(a) The Borrower shall ensure that it maintains


  (i)

a minimum of [****];

        (ii)

reported measured and indicated gold resources (as reported in accordance with
Ontario Securities Commission Instrument NI 43.101 and exclusive of reserves) in
a minimum amount (such amount, the Minimum Resources Undertaking) of [****]; and

        (iii)

[****].


  (b)

The Borrower shall provide a certificate [****].


2.3

This Amendment shall not be effective until the completion of each of the
following conditions precedent, each of which is for the sole benefit of the
Lender (and may be waived by the Lender in its sole discretion):


  (a)

by March 31, 2017, the Lender shall have received an extension fee payable by
the Borrower equal to US $[****] to the Lender; and

2

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  (b)

by March 31, 2017, the Borrower shall deliver to the Lender the written consent
(on a form acceptable to the Lender) of Franco-Nevada GLW Holdings Corp, to this
Amendment,

Article 3 – MISCELLANEOUS

3.1

Each of the Obligors (i) reaffirms its obligations under the Facility Agreement,
the Facility Amendments and the other Finance Documents to which it is a party,
and(ii) agrees that the Facility Agreement, the Facility Amendments and the
other Finance Documents to which it is a party remain in full force and effect,
except as amended hereby, and are hereby ratified and confirmed.

 

 

3.2

Each of the Obligors hereby (i) consents to and approves the execution and
delivery of this Amendment, (ii) agrees that this Amendment does not and shall
not limit or diminish in any manner the obligations of such Obligor under any
guarantee granted by it in favour of the Lender (the Guarantee) and that such
obligations would not be limited or diminished in any manner even if such
Obligor had not executed this Amendment,(iii) agrees that this Amendment shall
not be construed as requiring the consent of such Obligor in any other
circumstance, (iv) reaffirms each of its obligations under the Guarantee and the
other Finance Documents to which it is a party, and (v) agrees that theGuarantee
and the other Finance Documents to which it is a party remain in full force and
effect and are hereby ratified and confirmed.

 

 

3.3

Nothing contained in this Amendment or any other communication between the
Lender and any other Obligor shall be a waiver of any other present or future
violation, Default or Event of Default under the Facility Agreement or any other
Finance Document (collectively, Violations), Similarly, nothing contained in
this Amendment shall directly or indirectly in any way whatsoever either: (i)
impair, prejudice or otherwise adversely affect the Lender’s right at any time
to exercise any right, privilege or remedy in connection with the Facility
Agreement or any other Finance Document with respect to any Violations
(including, without limiting the generality of the foregoing, in respect to the
non-conformity to any representation, warranty or covenant contained in any
Finance Document), (ii) except as specifically provided in Article II hereof,
amend or alter any provision of the Facility Agreement or any other Finance
Document or any other contract or instrument, or (iii) constitute any course of
dealing or other basis for altering any obligation of any of the Obligors under
the Finance Documents or any right, privilege or remedy of the Lender under the
Facility Agreement or any other Finance Document or any other contract or
instrument with respect to Violations. Nothing in this Amendment shall be
construed to be a consent by the Lender to any Violations.

    3.4

Save as expressly set forth in this Amendment, all other terms and conditions of
the Facility Agreement and Facility Amendments remain in full force and effect.
All other Finance Documents remain in full force and effect.

3

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

3.5

Except to the limited extent set forth herein, no additional amendment in
respect of any other term, condition, covenant, agreement or any other aspect of
the Facility Agreement is intended or implied.

    3.6

The Obligors, shall from time to time, do all acts and things and execute and
deliver all agreements as the Lender may reasonably require for enabling the
Lender to obtain the full benefits of this acknowledgment and confirmation.

    3.7

This Amendment shall be interpreted and the rights and liabilities of the
parties hereto shall be determined in accordance with the laws of the Province
of British Columbia and the federal laws of Canada applicable therein.

    3.8

This Amendment may be executed in original, facsimile and/or other electronic
means counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

[Signature pages follow]

4

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

The parties have executed this Amendment as of the date first above written:

BORROWER:

  KLONDEX MINES LTD.                   Per: s/ Barry Dahl     Name:

Barry Dahl

    Title:

Chief Financial Officer

5

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

GUARANTORS:

  KLONDEX CANADA LTD.                   Per: /s/ Barry Dahl     Name:  Barry
Dahl     Title: Treasurer and Secretary                   0985472 B.C. LTD      
            Per: /s/ Barry Dahl     Name:  Barry Dahl     Title: Treasurer and
Secretary                   KLONDEX HOLDINGS (USA) INC.                   Per:
/s/ Barry Dahl     Name:  Barry Dahl     Title: Treasurer                  
KLONDEX MIDAS HOLDINGS LIMITED                   Per: /s/ Barry Dahl     Name:
 Barry Dahl     Title: Treasurer                   KLONDEX MIDAS OPERATIONS INC.
                  Per: /s/ Barry Dahl     Name:  Barry Dahl     Title: Treasurer
                  KLONDEX GOLD & SILVER MINING   COMPANY  

6

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

  Per: s/ Barry Dahl     Name:       Barry Dahl     Title:         Treasurer

7

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES
OF THIS EXHIBIT HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

FINANCE PARTIES:

  INVESTEC BANK PLC,   as Lender and Hedge Counterparty               Per: /s/
Oliver Tagg     Name:      Oliver Tagg     Title:         Authorised Signatory  
            Per: /s/ Paul Geddes     Name:     Paul Geddes     Title:      
Authorised Signatory                           INVESTEC BANK PLC,   as Security
Agent               Per: /s/ Steven Cowland  



Name:      Steven Cowland 

    Title:       Authorised Signatory               Per: /s/ Oliver Tagg    
Name:      Oliver Tagg     Title:        Authorised Signatory

8

--------------------------------------------------------------------------------